Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group II in the reply filed on September 12, 2022 is acknowledged. Applicant’s traversal is on the ground that Groups I-II are inter-related (part of one and the same invention), and thus, would not be unduly burdensome.  This is not found persuasive because Groups I-II are separate and patentably distinct because there is no patentable co-action among them.  Hence, Applicant’s inventions are distinct and have acquired a separate status in the art due to their recognized divergent subject matter and different classification.  Additionally, because each group has different subclasses, it would constitute a burden on the Examiner to search all subclasses.  Further, different fields of search would be required in the non-patent literature. Still further, there is no special technical feature for the compounds or different fields of application of the compounds. 
 Thus, a search of the two groups would impose an undue burden upon the Examiner.  Therefore, the restriction for examination purposes as indicated is proper.  The requirement is still deemed proper and is therefore made FINAL.
Group I is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking.
Applicant reserved the right to file a divisional application to the non-elected subject matter.
An action on the merits of Group II (claims 21-27) is contained herein.
Double Patenting
Claims 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of co-pending Application No. 17/144,895. 
This is a provisional non-statutory double patenting rejection.
Conclusion
Claims 21-27 are pending. Claims 21-27 are rejected. No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624